DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence filed November 23, 2021.
	Claims 2, 3, 6, 11, 12, 15, and 20 are canceled.  Claims 21-25 are newly added.  Claims 1, 4, 5, 7-10, 13, 14, 16-19, and 21-25 are pending and have been examined.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5, 7-10, 13, 14, 16-19, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 

Claims 10, 13, 14, 16, 17, and 18 are a system, which is a machine.
Claims 19, 21, 22, 23, 24, and 25 are a non-transitory computer readable medium, which is an article of manufacture.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1, 10, and 19, which are similar in scope, is defined as:
	A method for facilitating regulatory compliance for contracts by utilizing one or the method comprising: a link between a an external database managed and operated by an organization and a local database; receiving a [] contract from the local database, the contract comprising a [] model of a contract that describes base policy between the organization and a client; hosting the received [] contract; receiving a side car contract from the external database, the side car contract comprising a [] addendum to the [] 
The abstract idea steps recited in claims 1, 10, and 19 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).


The following steps can be performed mentally, practically in the human mind, including on pen and paper:  First, one can mentally facilitate regulatory compliance for contracts through observation.  Then, one can establish a link between two databases (an organization as in external and a local database) mentally because one can make a judgement to link the databases, or one can use paper to link databases by writing instructions that the databases are linked.  Then, one can receive a contract from a local database by looking at a paper database that has a contract and reading it.  That the contract describes base policy does not prevent one from mentally reading this on paper to receive it.  The contract can then be hosted on a paper ledger, which is an extension of a mental process.  Likewise, a side car contract can be retrieved from an external paper database by reading it on a paper database.  That the side car contract contains addendums does not prevent one from mentally reading it (people may read addendums on paper).  Then, the contracts may be joined by writing them on one piece of paper, which would teach attaching.  Then, the contract may be mentally reported vocally or on paper in response to received requests (by hearing requests).  Then, one can make modifications to a contract mentally or on paper by using a pen to modify it.  Then, one can report the modifications of a contract mentally by writing a report about the modifications.  As the modifications are done to ensure compliance with regulatory provisions, one can thereby ensure regulation compliance in an automatic and efficient 
	Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1, 10, and 19, above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  

implementing a block chain node device
one or more processors and one or more memories
establishing a link between a database external to a block chain node device and a local database via a communication network;
a smart contract
digital model of a contract
smart contract on a block chain ledger
a digital addendum
causing a graphical user interface (GUI) to report
based on one or more blocks added to the block chain ledger
establishing a link between a plurality of block chain devices
synchronizing the plurality of block chain devices
wherein the block chain ledger is a distributed block chain ledger
and the method further includes: communicating, by the block chain node device, across the communication network to maintain the distributed block chain ledger with a list of data records that each refer to previous records to reduce tampering and revision, wherein content of the block chain ledger is formed by integrating the smart contract and the side car contract that digitally models a contract [], thereby reducing authentication data overhead and reducing utilization of computer resources and [] in an automatic and efficient manner, and wherein the side car contract includes built-in intelligence to implement the one or more modifications programmatically as rules based on data collected from the external database.

Claim 10 recites:
A system for implementing a block chain node device
a processor;
database external to a block chain node device
a communication network, wherein the processor is configured to
establish a link between the external database and the local database via the communication network;
 a smart contract
a digital model of a contract
host the received smart contract on a block chain ledger
a digital addendum to the smart contract
cause a graphical user interface (GUI) to report
determine [an abstract idea step] based on one or more blocks added to the block chain ledger
establish a link between a plurality of block chain devices
synchronize the plurality of block chain devices
the block chain ledger is a distributed block chain ledger and the processor is further configured to:
communicate, by the block chain node device, across the communication network to maintain the distributed block chain ledger with a list of data records that each refer to previous records to reduce tampering and revision,

wherein the side car contract includes built-in intelligence to implement the one or more modifications programmatically as rules based on data collected from the external database.
The additional elements of claim 19 are similar in scope to claim 1, but claim 19 additionally recites: 
A non-transitory computer readable medium configured to store instructions
These elements are merely instructions to apply the abstract idea to a computer or other machinery, which includes blockchain and networks.  This is because the elements listed above are merely applied to the abstract idea.  For example, the elements "smart contract" "digital model of a contract" "digital addendum" "integrat[ed] smart contract and the side car contract that digitally models a contract" and "built-in intelligence to implement the one or more modifications programmatically" are elements that apply contracts to computers.  These are instructions to apply a commonplace business method to a computer.  See Alice, Versata, MPEP 2106.05(f)(2).  Likewise, generic computing elements such as a "system," "one or more processors,"  " A non-transitory computer readable medium configured to store instructions," "a communication network, wherein the processor is configured to," " one or more processors and one or more memories," "cause a graphical user interface (GUI) to report" are instructions to apply a commonplace business method to a computer because processors, memories, GUIs that report information, and a communication Id.
Then, the blockchain elements:
implementing a block chain node device, establishing a link between a database external to a block chain node device, based on one or more blocks added to the block chain ledger, establishing a link between a plurality of block chain devices, synchronizing the plurality of block chain devices, wherein the block chain ledger is a distributed block chain ledger, communicating, by the block chain node device, across the communication network to maintain the distributed block chain ledger with a list of data records that each refer to previous records to reduce tampering and revision, wherein content of the block chain ledger is formed by integrating the smart contract and the side car contract that digitally models a contract [], thereby reducing authentication data overhead and reducing utilization of computer resources and [] in an automatic and efficient manner, and wherein the side car contract includes built-in intelligence to implement the one or more modifications programmatically as rules based on data collected from the external database

are limitations to apply the abstract idea to blockchain, a computer or other machinery.  This is because blockchain is being applied, "implemented"; used to link (network) generic computer elements including an external database; and to maintain records that pertain to the abstract idea (contracts).  That blockchain establishes a link between and synchronizes devices; maintains data records that refer to previous records, which thereby reduces utilization of computer resources in an automatic and efficient manner; and that one of the contracts on the blockchains has built-in intelligence to implement modifications programmatically (i.e., the built in intelligence is computer programming), are merely aspects of blockchain and smart contracts inherent to the technology.  Therefore, this combination of elements is no more than an 
The specification clarifies that blockchain is being used in an applied manner:
Various embodiments provide optimized processes of implementing a block chain node device including a block chain node module that may be configured for implementing contracts as block chain smart contract and linking/attaching side car contract (e.g., verifiable regulatory rules) to the smart contract, thereby reducing authentication data overhead, eliminating human error from decision making process, allowing institutions to systematically integrate with each other to exchange necessary information, and providing a platform for compliance with regulations that would be easily provable through trusted, verifiable, and auditable nature of the block chain architecture of the smart contract and the side car contract, but the disclosure is not limited thereto.

Par 046.
The present disclosure, through one or more of its various aspects, 
embodiments, and/or specific features or sub-components, further provides, among others, various systems, servers, devices, methods, media, programs, and platforms described herein with reference to FIGS. 1-7 for implementing a block chain node device including a block chain node module that may be configured for implementing contracts as block chain smart contract and linking/attaching side car contract (e.g., verifiable regulatory rules) to the smart contract, thereby reducing authentication data overhead, eliminating human error from decision making process, allowing institutions to systematically integrate with each other to exchange necessary information, and providing a platform for compliance with regulations that would be easily provable through trusted, verifiable, and auditable nature of the block chain architecture of the smart contract and the side car contract, but the disclosure is not limited thereto.

Par 0122.
These exemplary paragraphs show that blockchain is being implemented and the benefits claimed are those which are inherent to blockchain.  Therefore, the use of blockchain in this invention is an applied use which is equivalent to an instruction to 
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h). 
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The generic computer elements in combination amount to a generic computer or two generic computers (such that would host an "external" database), and smart contracts and a block chain ledger which are merely applied are, in combination, apply it elements that are not significantly more than the abstract idea.  Therefore, Applicant has not claimed significantly more than the abstract idea.  
	Per the dependent claims:
	Per claims 8, 9, 17, 18,  24, and 25, Applicant recites additional elements such as adding blocks to blockchain and establishing a link between block chain devices, but they are recited in an applied manner because blockchains function by adding blocks and block chain devices may be linked because a blockchain is a distributed ledger 
	Per claims 4, 5, 7, 13, 14, 16, 21, 22, 23,  the abstract idea of the independent claims is further defined with limitations to using certain data to validate contract data or validating a contract using regulatory provisions.  These elements under a broadest reasonable interpretation can be performed mentally.  
	Therefore, claims 1, 4, 5, 7-10, 13, 14, 16-19, and 21-25 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 4, 5, 7-10, 13, 14, 16-19, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuomo et al., US PGPUB 2018/0268491 A1 ("Cuomo") in view of Bathen et al., US PGPUB 2018/0343175 A1 ("Bathen").  
Per claims 1, 10, and 19, which are similar in scope, Cuomo teaches A method for implementing a block chain node device for facilitating regulatory compliance for contracts by utilizing one or more processors and one or more memories, the method comprising in par 018: "For example, a cognitive agent can provide continuous auditing and provide alerts, which ensures all registered members are in regulatory compliance with regulatory standards. Smart contracts may be created to include the necessary information needed for processing the regulatory-compliant transactions."
	Cuomo then teaches establishing a link between an external database external to a block chain node device managed and operated by an organization and a local database via a communication network in par 028: "In this example, an assigned regulation device 420 may be setup as an extension of the blockchain, such as a stand-alone computing platform, virtual machine, container and database configuration, etc."
	Cuomo then teaches receiving a smart contract, the smart contract comprising a digital model of a contract that describes base policy between the organization and a client; hosting the received smart contract on a block chain ledger in par 019: "Any matched obligations can be converted into executable rules, in terms of blockchain data attributes, with/without human interference, and the obligations may be matched for obtaining permissions to check blockchain transactions against the rules, creating smart contracts based on the rules, deploying and invoking the smart contracts, and creating a compliance dashboard to display compliance checking results."
one or more modifications to one or more terms of the contract according to one or more regulatory provisions in par 018: " Smart contracts may be created to include the necessary information needed for processing the regulatory-compliant transactions."
	Cuomo then teaches and causing a graphical user interface (GUI) to report the one or more terms of the contract according to the one or more modifications in the side car contract in response to one or more received requests to thereby facilitate compliance with the regulatory provisions. in par 018: "Smart contracts may be created to include the necessary information needed for processing the regulatory-compliant transactions. Also, the smart contracts can be setup to continuously obtain new contract law and evolve the contracts as the regulations evolve" and in par 028: "The transactions can be examined and certain transaction contexts may be defined 414 to correspond to the regulation data documents and rules 416. The transaction data can be retrieved 418 and all the transaction data attributes defined by the transactions contexts may be extracted and matched to the obligations of the transaction contexts 422. A compliance determination 424 may be performed based on those comparisons (e.g., pass, fail, caution, etc.). Notifications may be created 426 along with efforts to provide data needed to populate a dashboard 428. Interested parties may be registered to receive notifications via a registration procedure."
	Cuomo further teaches determining when one or more of the modifications should be updated based on one or more blocks added to the block chain ledger corresponding to new regulatory provisions received from the external database in par 023 where a transaction context is created on the blockchain in response to 
	Then, Cuomo teaches recording one or more updates to the one or more of the modifications based on the determination that one or more of the modifications should be updated in par 023 where the rules, which are based on regulation data, are placed in the smart contract.  See par 023: "The rules can then be established as a set of rules to follow and placed in a smart contract 122 for subsequent audit purposes. The smart contracts may be executed for initiating compliance measures 124 and the blockchain transactions 142 may be referenced to identify all such available transactions which meet the requirements of the smart contract."
	Then, Cuomo teaches and causing the graphical user interface (GUI) to report the one or more terms of the contract according to the updated one or more modifications in the side car contract in response to one or more received requests to thereby facilitate compliance with the new regulatory provisions in par 023 where the results are sent to a dashboard.  See par 023: "Once the results have been obtained, a graph or list of results may be sent by notification or to a dashboard display for compliance results 144. A compliance result may have rankings of various competitors as compared to the organization of interest. Also, any violations may be highlighted for easy identification purposes."
wherein the block chain ledger is a distributed block chain ledger and the method further includes in par 018: "Blockchain network members may grant permission to an intelligent agent to perform tasks on behalf of the network, such as ongoing management and auditing of transactions for compliance with third party standards (i.e., industry standards)."
	Then, Cuomo teaches wherein content of the block chain ledger is formed by integrating the smart contract and the side car contract that digitally models a contract in compliance with the new regulatory provisions, thereby reducing authentication data overhead and reducing utilization of computer resources and ensuring regulation compliance in an automatic and efficient manner, in par 023, where obligations (contract) are matched based on regulatory data (a side car contract in compliance with the new regulatory provisions), the rules are the set of rules to follow and placed in a smart contract (integrating the smart contract).  See par 023: "For example, the blockchain solution specification 145 may be a template for creating a transaction context 112, which can then be used to extract and match obligations 114 based on regulatory document data 130. The operations may also include creating rules for the blockchain data 116, such as a customized approach to managing the data and comparing the data to all such necessary obligations. Permissions 118 may also be sought by the configuration to identify whether the entity performing the monitoring and auditing should have access to the data. The rules can then be established as a set of rules to follow and placed in a smart contract 122 for subsequent audit purposes. The smart contracts may be executed for initiating compliance measures 124 and the 
	The limitation thereby reducing authentication data overhead and reducing utilization of computer resources and ensuring regulation compliance in an automatic and efficient manner is an intended result of previous limitation and is not a step that must be performed, nor does it limit the claims to a particular structure.  Rather, this is merely the intended result of a process step previously recited.  Because it does not limit the process or structure of the claims and does not further limit the claim, it does not patentably distinguish the claims and prior art does not need to be found for this limitation.  See MPEP 2111.04(I), Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  
	Cuomo further teaches the side car contract includes built-in intelligence to implement the one or more modifications programmatically as rules based on data collected from the external database in par 018 where a "cognitive agent" is taught.  See par 018: "For example, a cognitive agent can provide continuous auditing and provide alerts, which ensures all registered members are in regulatory compliance with regulatory standards."
	Cuomo does not teach receiving a smart contract from the local database; receiving a side car contract from the external database, the side car contract comprising a digital addendum to the smart contract;  attaching the side car contract to the smart contract; establishing a link between a plurality of block chain devices;  and synchronizing the plurality of block chain devices with the updated one or more modifications in the side car contract; communicating, by the block chain node device, across the communication network to maintain the distributed block chain ledger with a list of data records that each refer to previous records to reduce tampering and revision.
	Bathen teaches proposing and making changes to smart contracts.  See abstract.
	Bathen teaches receiving a smart contract from the local database in par 024: "the contract may be stored in the blockchain and a decision 220 may determine if it is deemed a success 222 and then it can be discarded or no further changes are necessary."  Because the blockchain is stored on each node, it is stored in a local database.  
	Bathen then teaches receiving a side car contract from the external database, the side car contract comprising a digital addendum to the smart contract in par 019: " The process of change management may be decentralized based on a smart contract in a blockchain, which ensures that all the executed changes are authorized and the entire states are visible to the public. In addition, all the change records are immutable and secure. For any IT asset or service, all the changes that happened and other history is immutable and recorded, which assists with diagnosis. The change management may rely on a change and configuration management database (CCMDB), which stores the details of assets, their relationships, as well as records and tracks changes."   
	Bathen then teaches attaching the side car contract to the smart contract; in par 022: " Otherwise, a new transaction is created with the contract. New transactions are broadcast to all nodes in the network. Although the blockchain nodes are dedicated 
	Bathen further teaches establishing a link between a plurality of block chain devices;  and synchronizing the plurality of block chain devices with the updated one or more modifications in the side car contract in par 018 where a network of blockchain nodes teaches establishing a link between a plurality of block chain devices, in par 018: "The management object is therefore managed by a network of blockchain nodes. In contrast to the traditional centralized change management, the application manages all the changes in a distributed trustless approach. A change proposal is constructed as a smart contract, involving all the associated parties including the change management authority, which approves/disapproves the proposal. The contract describes in details the conditions under which the change will be executed and what to execute. The contract is published as a transaction, which is then and synchronizing the plurality of block chain devices with the updated one or more modifications in the side car contract in par 022: " Otherwise, a new transaction is created with the contract. New transactions are broadcast to all nodes in the network. Although the blockchain nodes are dedicated to monitoring and collecting change proposals in their assigned sub-network, they can still work as a miner to add blocks to the blockchain.  Each node collects new transactions into a block. The mining nodes will validate the transaction (i.e., the contract), check contract conditions, and execute the contract if conditions are met. The execution result can be the status of executing the change, such as, “success” or “failure”. After a mining node validates and executes the contract, it broadcasts the block including the contract execution result to all nodes."
	Bathen further teaches communicating, by the block chain node device, across the communication network to maintain the distributed block chain ledger with a list of data records that each refer to previous records to reduce tampering and revision in par 022: "nodes may share their acceptance of the block by working on the creating of the next block in the blockchain using the hash of the accepted block as the previous hash for new blocks. Nodes always consider the longest chain to be the correct chain and will keep working on extending the chain. The blockchain may only store references to an off-chain distributed hash-table (or DHT) that stores the actual data related to the changes. Since there are a large number of blockchain nodes working independently and simultaneously, the entire infrastructure is monitored constantly and in real-time. Only authorized changes are executed. The entire contract status is visible to the public. All the stored changes are immutable, which prevents malicious record tempering. The changes for any asset are traceable through the blockchain."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the regulatory compliance smart contract teaching of Cuomo with the digital addendum to the smart contract and attaching a side contract to the smart contract teaching of Bathen because Bathen teaches that changes which are not universally widespread in information assets and financial transactions may lead to outages.  See pars 002-003.  This is because different elements such as applications, storage, and networks can be controlled by different providers.  See par 003.  Bathen's teachings prevent outages by allowing for large scale change management.  For these reasons, one would be motivated to modify Cuomo and Bathen, so that one would avoid errors when changes occur. 
	Per claims 4, 13, and 21, which are similar in scope, Cuomo and Bathen teach the limitations of claims 1, 10, and 19 above.  Cuomo does not teach wherein the external database is embedded within an authority data source that stores regulatory provisions, the method further comprising: obtaining the side car contract from the authority data source, wherein the side car contract is programmatically configured to: obtain entitlement data from the authority data source via the communication network; and determine when the one or more modifications should be updated based on the obtained entitlement data.
	Bathen teaches wherein the external database is embedded within an authority data source that stores regulatory provisions, the method further comprising: obtaining the side car contract from the authority data source, wherein the side car contract is programmatically configured to: obtain entitlement data from the authority data source via the communication network; and determine when the one or more modifications should be updated based on the obtained entitlement data in par 021: "If a change proposal is identified and collected, the blockchain node will construct a smart contract for that proposal, describing all the involved parties including the change management authority and depending assets, the conditions to execute, and what to execute."
	Per claims 5, 14, and 22, which are similar in scope, Cuomo and Bathen teach the limitations of claims 4, 13, and 21, above.  Cuomo does not teach the entitlement data includes identification data that validates contract data of the smart contract.
	Bathen teaches the entitlement data includes identification data that validates contract data of the smart contract in par 018: "The contract describes in details the conditions under which the change will be executed and what to execute. The contract is published as a transaction, which is then validated and executed by mining nodes. The contracts and their execution results are stored in an off-chain distributed hash-table (or DHT) with the references stored in the blockchain, which are immutable and traceable. Therefore, no one can tamper or change records. Since all the changes are traceable through the blockchain, it can help the administrator go back to the point where a device or service failed and find out what kind of changes may cause the issue."
	Per claims 7, 16, and 23, which are similar in scope, Cuomo and Bathen teach the limitations of claims 1, 10, and 19, above.  Cuomo further teaches the rules are based on specific needs of the regulatory provisions to validate compliance need for the smart contract in par 018: "For example, a monthly regulation report may be created by an international standards committee, and the rules and regulations may be tabulated and accepted by the smart contract according to specific guidelines and customized for the particular business entity's own format."
	Per claims 8, 17, and 24, which are similar in scope, Cuomo and Bathen teach the limitations of claims 1, 10, and 19, above.  Cuomo further teaches the local database is embedded within the block chain node device and the block chain ledger is stored on the local database in par 024: "the contract may be stored in the blockchain and a decision 220 may determine if it is deemed a success 222 and then it can be discarded or no further changes are necessary."  Because the blockchain is stored on each node, it is stored in a local database.  
	Per claims 9, 18, and 25,  which are similar in scope, Cuomo and Bathen teach the limitations of claims 1, 10, and 19, above.  Cuomo further teaches the block chain ledger is stored on the external database in par 024: "The blockchain may log certain parts of the smart contract, however, a distributed hash table (DHT) may be used to store results of the smart contract execution, such as changes and other subsequently processed information."
	Therefore, claims 1, 4, 5, 7-10, 13, 14, 16-19, and 21-25 are rejected under 35 USC 103.  
Response to arguments
	Applicant argues on page 13 that the amendment obviates the rejection but then has substantive arguments to follow.  Applicant argues on page 15 that "the claimed invention is directed to a practical application of reducing authentication data overhead, 
	This is not persuasive.  First of all, no practical application was found where the combination of elements amounted to generic computer elements and blockchain recited as instructions to apply an abstract idea.  See rejection above.  Secondly, no technical improvement is found where there is not support for the technical improvement in the specification such that one ordinarily skilled in the art would recognize the technical improvement.  See MPEP 2106.05(a).  Applicant has no support to argue that an improvement in "regulatory compliance," which is not a technical field, is an improvement for patent eligibility.  Therefore, this is not persuasive.
	Applicant then argues that "built-in intelligence" is related to patent eligibility but does not provide an explanation or evidence to support this.  This, too, is unpersuasive. 
	On page 17, Applicant then appears mistaken that the Examiner stated "none of the cited references, either alone or in combination, discloses or otherwise renders obvious…" claim language.  Clearly, this is not so considering the rejection above, 
	 Applicant then argues that Berkheimer evidence is necessary but Applicant has erred.  As there is no statement above that there are well-understood, routine, and conventional elements in the amended claims, there is no need for Berkheimer evidence.  Instead, the "conclusions from Step 2A Prong Two" are carried over.  See MPEP 2106.05(II).  A re-evaluation is only performed for MPEP 2106.05(g), "Insignificant Extra Solution Activity" elements.  As Examiner carried over the reasoning from Step 2A Prong 2 into Step 2B, Examiner has not found that Applicant recited significantly more than the abstract idea.  Therefore, this is unpersuasive.
35 USC 103
	On page 19, Applicant again appears mistaken about the interview.  As shown on October 27, 2021 and November 15, 2021 mail dates of Interview Summaries, no agreement was reached and on the contrary further search and consideration was needed on the 35 USC 103 rejection.  Applicant then argues that because Cuomo discloses in Fig 1A a "detailed logic diagram of a cognitive regulation data architecture configuration," that Cuomo does not elsewhere in the patent disclose what is cited.  For example, Applicant does not address Figs 2 and 3 where clearly a GUI is taught, one of the limitations of Applicant's claims (both originally filed and amended).  So, at the minimum, Cuomo teaches an element that is not argued by Applicant. 
	On page 20, Applicant argues that "Bathen simply discloses a conventional blockchain of transactions."  However, this characterization of Bathen does not engage 
Prior Art Made of Record and Not Relied Upon
The following prior art is considered relevant to the above rejection but is not relied upon:
	Moyce, Cliff, "How Blockchain Can Revolutionize Regulatory Compliance," published on August 1, 2016, available at: < https://www.corporatecomplianceinsights.com/blockchain-regulatory-compliance/ >
	"Possible use cases include trade reporting; clearing, confrmation, validation and settlement; recordkeeping; monitoring and surveillance; risk management; audit; management and fnancial accounting; and regulatory compliance (including –
but by no means limited to – fnancial crime prevention). The immutability, immediacy and transparency of information captured within a blockchain means that all necessary data can be recorded in shared ledgers and made available in near real time. In such a world, stakeholders will no longer be simple recipients of post-hoc reports; instead they can be part of the real-time process."
	Page 3, teaching the same intended use/intended result as recited by Applicant in the independent claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689